SCHWARTZ, Senior Judge.
In State v. Rodriguez, 997 So.2d 1210 (Fla. 3d DCA 2008), we reversed an order of suppression stemming from a dog sniff of a marijuana enterprise located in Miami-Dade County, on the authority of our previous decision in State v. Jardines, 9 So.3d 1 (Fla. 3d DCA 2008). The case is again before us pursuant to an order of the Florida Supreme Court remanding it for reconsideration in the light of its reversal of that decision in Jardines v. State, 73 So.3d 34 (Fla.2011). Upon consideration, we now affirm the order below on the authority of Jardines v. State, 73 So.3d 34 (Fla.2011), cert. granted in part, — U.S. -, 132 S.Ct. 995, 181 L.Ed.2d 726 (U.S. 2012), aff'd, - U.S. -, 133 S.Ct. 1409, 185 L.Ed.2d 495 (U.S.2013).
Affirmed.